BLODGETT, P. J.
Heard upon motion of petitioner for allowance for support pending hearing of petition, counsel fees, and custody of minor children.
The case presents some unusual features.
Respondent carries on a grocery business in a part of the premises. Litigation is pending between petitioner and respondent and it is claimed by petitioner that she is at present shut off from all income by such pending litigation.
At the present time the Court is satisfied that the respondent should pay petitioner the sum of twenty-five dollars per week for support of herself and minor children.
Custody of minor children given petitioner.
Counsel fee of $50.
Payment to commence from date of order.